On February 3,2004, the defendant was sentenced to Twenty (20) years in the Montana State Prison, with no time suspended, for violation of the conditions of a deferred sentence, for the offense of Robbery, a felony.
On November 14, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mary Zemyan. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in *133light of the circumstances of the offense and the probation officer’s recommendation.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to Ten (10) years in the Montana State Prison, with credit for jail and prison time served, with the conditions to remain as imposed in the February 3, 2004 Judgment.
Done in open Court this 14th day of November, 2005.
DATED this 22nd day of November, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.